Citation Nr: 1309866	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-40 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating prior to December 3, 2012, and a rating in excess of 10 percent thereafter for interstitial fibrosis and pleural calcification as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 1948 to May 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently returned to the VA RO in Winston-Salem, North Carolina. 

This case was previously before the Board in July 2011 and July 2012, at which times it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDINGS OF FACT

1.  Prior to December 3, 2012, the Veteran's service-connected lung disability was not manifested by Forced Vital Capacity (FVC) of 80 percent or less predicted value or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 80 percent or less predicted.

2.  From December 3, 2012, the Veteran's service-connected lung disability was manifested by FVC of 74 percent or less predicted value or DLCO (SB) of 65 percent or less predicted value.


CONCLUSIONS OF LAW

1.  Prior to December 3, 2012, the criteria for a compensable evaluation for interstitial fibrosis and pleural calcification as a result of asbestos exposure are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.31, 4.96, 4.97, Diagnostic Code 6825 (2012).

2.  From December 3, 2012, the criteria for an evaluation in excess of 10 percent for interstitial fibrosis and pleural calcification as a result of asbestos exposure are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.31, 4.96, 4.97, Diagnostic Code 6825 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in May 2008, prior to the initial adjudication of the claim.

The record also reflects that service treatment records, VA treatment records and private treatment records have been obtained.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran was also provided with VA examinations for his service-connected lung disability in December 2008, September 2011, and December 2012.  The Board finds the above December 2012 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected lung disability under the applicable rating criteria.  The Veteran has not alleged and there is no other indication in the record that the disability has increased in severity since that examination.

In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

Diffuse interstitial fibrosis (interstitial pneumonitis, fibrosing alveolitis) is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6825 (2012).  Under this formula, a 10 percent rating is assigned for FVC of 75 to 80 percent predicted value or for DLCO (SB) of 66 to 80 percent predicted.  FVC of 65 to 74 percent predicted or DLCO (SB) of 56 to 65 percent predicted is rated 30 percent disabling.  

In accordance with 38 C.F.R. § 4.96 (d)(2), if the DLCO (SB) test is not of record, the disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  When evaluating based on pulmonary function tests (PFT's), the Board must use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the Board will use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (d)(5) (2012).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was previously assigned a noncompensable rating for his interstitial fibrosis and pleural calcification as a result of asbestos exposure.  The Veteran filed a claim seeking a compensable evaluation in May 2008.  In a January 2013 rating decision, the originating agency assigned the Veteran a 10 percent rating for his service-connected lung disability pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6825 (2012), effective December 3, 2012.  This increase did not satisfy the Veteran's appeal.

Private treatment notes dated in April 2008 show findings of asbestosis.  Chest X-ray findings were also noted to be consistent with a history of asbestosis.

The Veteran underwent a VA pulmonary function test (PFT) in December 2008.  Pre-bronchodilator readings were FVC of 96 percent.  Post-bronchodilator readings were FVC of 99 percent predicted.  The examiner indicated that there was no significant improvement following bronchodilator inhalation with airflow unchanged.  Spirometry was noted to demonstrate a mild restrictive ventilatory defect.  A review of the December 2008 PFT report shows that the Veteran's DLCO (SB) was not reported.  As the DLCO (SB) is specifically listed in the rating criteria used to evaluate the Veteran's service-connected lung disability, a PFT report that does not list the DLCO is inadequate for adjudication purposes unless the examiner explains why the test would not be useful or valid in a particular case, which was not done by the examiner in the December 2008 report.

In a December 2008 VA respiratory examination report, the Veteran complained of some dyspnea on exertion.  On physical examination, lungs were clear to inspection, percussion, and auscultation with no rales, rhonchi, or wheezing heard.  There was no pulmonary hypertension, right ventricle hypertrophy (RVH), cor pulmonale, or restrictive lung disease.  A December 2008 chest X-ray report shows an impression of bilateral pleural and diaphragmatic calcification unchanged since previous study.  The examiner listed final diagnoses of interstitial fibrosis and pleural calcifications, history of asbestos exposure, and forty-year history of tobacco abuse.  

According to a September 2011 VA respiratory systems examination report, the Veteran complained of dyspnea on exertion and shortness of breath with cold weather as well as with walking short distances, hills, and stairs.  A September 2011 chest X-ray study revealed findings of asbestos exposure complex with no acute process.  The examiner diagnosed diffuse interstitial fibrosis and pleural calcification.  The September 2011 VA PFT findings were noted to be normal with no obstruction or restriction as well as no significant change in air flow after inhaled bronchodilator.  Pre-bronchodilator readings were FVC of 90 percent predicted.  Post-bronchodilator readings were FVC of 92 percent predicted.  The examiner commented that spirometry data were acceptable and reproducible.  DLCO (SB) results were not reported.   

In a December 2012 VA Respiratory Conditions Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran suffered from interstitial lung disease, specifically asbestosis.  The Veteran complained of experiencing shortness of breath and wheezing about three times per week when he walks as well as dry couching spells with unstated frequency.  It was noted that the Veteran's condition did not require use of oral or parental corticosteroids, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  In the December 2012 PFT report, pre-bronchodilator readings were FVC of 79 percent predicted and DLCO of 99 percent predicted.  Post-bronchodilator readings were FVC of 80 percent predicted.  The examiner indicated that FVC percent predicted was the test result that most accurately reflected the Veteran's level of disability based on the condition being evaluated in the examination report.  It was indicated that the Veteran had been retired and that his respiratory condition impacted his ability to work.  The examiner noted that the Veteran had lived a very sedentary but functional lifestyle since retirement, was unable to walk long distances, became short of breath while walking, and could walk only half a mile now.  The examiner noted findings of asbestosis, calcified lung nodule, and no imaging evidence of interstitial fibrosis, specifically finding that the Veteran did not have significant disease progression from 2007 to 2012. 

Given the above, the Board finds that the Veteran's service-connected lung disability was not manifested by FVC of 80 percent or less predicted value or DLCO (SB) of 80 percent of less predicted during the time period prior to December 3, 2012.  The Board has also determined that the Veteran's service-connected interstitial fibrosis and pleural calcification has not been manifested by FVC of 74 percent or less predicted or DLCO (SB) of 65 or less percent predicted during the time period from December 3, 2012.  No other diagnostic code provides for a higher rating during either time period.  The Board further recognizes the Veteran's assertions that he has shortness of breath when walking any distance, which he maintained should warrant the assignment of an increased rating.  However, even finding the Veteran fully competent and credible in reporting such symptoms, the Veteran's disability picture during the appeal period does not meet the criteria for the assignment of any higher ratings under the General Rating Formula for Interstitial Lung Disease.

After a careful review of the evidence of record, the Board finds that entitlement to a compensable rating prior to December 3, 2012, and a rating in excess of 10 percent from December 3, 2012, for the Veteran's service-connected interstitial fibrosis and pleural calcification as a result of asbestos exposure is not warranted.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted for the reasons discussed above.  The Board has also considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that the rating criteria for the currently assigned noncompensable and 10 percent evaluations reasonably describe the Veteran's disability levels and symptomatology for his service-connected lung disability throughout the pendency of claim, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran consistently reported during the course of the appeal that he had retired in 1985 and had never missed any work due to his breathing in the last year of employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating prior to December 3, 2012, and a 10 percent rating thereafter for interstitial fibrosis and pleural calcification as a result of asbestos exposure is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


